       Case 4:20-cr-00209-MWB Document 50 Filed 01/13/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA          )     CRIMINAL NO. 4:20-CR-209
                                  )
                                  )
                                  )     (BRANN, D.J.)
           v.                     )
                                  )
JOSHAIR JONES,                    )     (ARBUCKLE, M.J.)
                 Defendant        )

                               ORDER

     The Court having entered a detailed Opinion following a hearing on the

Defendant’s Second Motion for Release from Custody (Doc. 35), IT IS HEREBY

ORDERED that:

        1. Defendant’s Second Motion for Release from Custody (Doc. 35) is
           DENIED.

        2. The defendant’s continued detention is ORDERED pursuant to 18 U.S.C.
           § 3142 and Rule 46(a).


Date: January 13, 2021                  BY THE COURT

                                        s/William I. Arbuckle
                                        William I. Arbuckle
                                        U.S. Magistrate Judge




                                Page 1 of 1
